DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-3, and 5-20 generally, none of the prior art references of record, including, but not limited to: US_20110300849_A1_Chan, US_8514956_B2_Yang, US_8625723_B2_Lee, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Chan discloses a method for ACK-NACK detection over PUSCH in an LTE wireless communication system. It also adopts the threshold-based approaches to maintain the target DTX-to-ACK probability. To determine a threshold value for an ACK-NACK transmission for such purpose, an SC-FDMA transmission is received from user equipment. Then, a power estimate of the received soft bits is made and used to establish a threshold value for determining the presence of an ACK-NACK signal. Using this threshold value, a signal from the user equipment is analyzed to 
Prior art Yang discloses a method for facilitating decoding a communication received from a wireless terminal. Encoded bits are received from the wireless terminal via a shared uplink channel, and a plurality of acknowledgment tones are identified within the encoded bits. A correlation value is ascertained corresponding to a correlation between detected bits within the plurality of acknowledgment tones and valid bits corresponding to any of a plurality of valid acknowledgment codewords. A determination is then made as to whether the plurality of acknowledgment tones includes information corresponding to a discontinuous transmission by comparing the correlation value to a threshold value (Yang figure 7, paragraph 81).
Prior art Lee discloses a receiver performs modulo operation, calculates maximum function value using extended constellation, and calculate LLR (Lee figure 12).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “flipping said HARQ LLRs by flipping signs of the soft bits of said HARQ LLRs using an expected bit pattern for said hard ACK/NACK decision such that the flipped HARQ LLRs map to a same constellation point or points if the physical channel uplink signal contains an ACK or NACK transmission signal” as stated in independent claim 1, and similar limitations as stated in independent claims 15, 17 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.H/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471